ORDER
This matter having been duly presented to the Court, it is ORDERED that JEFFREY A. FOUSHEE of WEST ORANGE, who was admitted to the bar of this State in 1988, and who has been suspended from the practice of law since March 8, 1996, by Orders of this Court filed March 8, 1996, June 5, 1997, and January 20, 1999, be restored to the practice of law, effective immediately; and it is further
ORDERED that JEFFREY A. FOUSHEE practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent enroll in and complete within one year the core courses of the Skills and Methods Course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that if respondent fails to remain current with his schedule of reimbursement of the Lawyers’ Fund for Client Protection, the Lawyers’ Fund may report that fact to the Office of Attorney Ethics, which may take whatever action it deems appropriate, including filing with the Court a petition for respondent’s immediate temporary suspension from practice.